Exhibit 10.48

EXECUTION COPY

AMENDMENT NO. 3 TO LOAN AGREEMENT

THIS AMENDMENT NO. 3 TO LOAN AGREEMENT (this “Amendment”) is made and entered
into as of March 31, 2006, among ARNOLD TRANSPORTATION SERVICES, INC., a
Pennsylvania corporation, TOTAL LOGISTICS INC., a Mississippi corporation and
TOTAL TRANSPORTATION OF MISSISSIPPI LLC, a Mississippi limited liability company
(each of the foregoing, a “New Servicer” and collectively, the “New Servicers”),
XPRESS RECEIVABLES, LLC, a Nevada limited liability company (together with its
successors and permitted assigns, “Borrower”), U.S. XPRESS, INC., a Nevada
corporation, and XPRESS GLOBAL SYSTEMS, INC., a Georgia corporation, in their
capacities as the initial servicers (each, in such capacity, together with its
successors and permitted assigns in such capacity, a “Servicer” and together
with the New Servicers, the “Servicers”), THREE PILLARS FUNDING LLC, a Delaware
limited liability company (together with its successors and permitted assigns,
“Lender”), and SUNTRUST CAPITAL MARKETS, INC., a Tennessee corporation, as agent
and administrator for Lender (in such capacity, together with its successor and
assigns in such capacity, the “Administrator”), with respect to that certain
Loan Agreement dated as of October 14, 2004 by and among the parties hereto (as
amended from time to time, the “Agreement”). Capitalized terms used and not
otherwise defined herein are used with the meanings attributed thereto in the
Agreement.

BACKGROUND

 

 

A.

Borrower has requested certain amendments to the Agreement, and

B.           Lender is willing to agree to such amendments on the terms and
subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the mutual Agreement herein
contained, the parties hereto agree as follows:

 

1.

Amendments. Effective as of the Effective Date.

1.1.        The following definitions are hereby inserted to Section 1.1 of the
Agreement in alphabetical order:

“ATSI” means Arnold Transportation Services, Inc., a Pennsylvania corporation.

“Dilution Horizon” means each period of 45 days ending on a Calculation Date.

“TLI” means Total Logistics Inc., a Mississippi corporation.

“TTMLLC”means Total Transportation of Mississippi LLC, a Mississippi limited
liability company.

 

 



 


--------------------------------------------------------------------------------



 

 

1.2          The following definitions set forth in Section 1.1 are hereby
amended and restated in their entirety to read as follows:

“Facility Limit” means $140,000,000, as may be reduced pursuant to Section 2.6.

“Dilution Horizon Ratio” means, on any date of determination, the ratio
(expressed as a percentage) computed as of the most recent Calculation Date by
dividing (a) an amount equal to the sum of (i) Credit Sales for such Calculation
Date, plus (ii) 50% of the Credit Sales for the Calculation Date immediately
preceding the Calculation Date described in clause (i), by (b) an amount equal
to the Net Pool Balance as of such Calculation Date.

“Originator” means each of (i) U.S. Xpress, (ii) Global, (iii) ATSI, (iv) TLI,
and (v) TTMLLC.

“Servicer” means each of (i) U.S. Xpress, (ii) Global, (iii) ATSI, (iv) TLI, and
(v) TTMLLC, or any successor Servicer appointed as provided in Section 11.5.

1.3          Section 10.2.5 of the Agreement is hereby amended and restated in
its entirety to read as follows:

Delinquency Ratio. The Delinquency Ratio shall equal or exceed 5.0% on a rolling
three-month average basis.

1.4          Within thirty (30) days of the date hereof, (a) TTMLLC and TLI
shall cause account numbers 1001265602 and 1000688713, respectively, located at
Trustmark Bank (the “Trustmark Accounts”) to be put into the Borrower’s name and
shall maintain the system of collecting and processing Collections of
Receivables on deposit in the Trustmark Accounts in accordance with Section
11.2.3 of the Agreement and shall cause payments of Receivables referred to in
clause (a)(i) therein to be deposited in Borrower’s account number 9429117624
located at Bank of America, N.A., and (b) ATS shall cause account number
5800689761 located at LaSalle Bank National Association to be put into the
Borrower’s name; provided, that, in the event that each of the preceding do not
occur within thirty (30) days of the date hereof, TTMLLC’s Receivables and ATS’
Receivables shall not be included as Eligible Receivables under the Agreement.

1.5          Judgment Lien No. J03000297657, filed against ATS in the amount of
$1,574.50 shall be considered a “Permitted Encumbrance” under the Agreement;
provided, that ATS and Borrower shall use their best efforts to have such Lien
promptly released.

2.           Representations and Warranties. In order to induce the other
parties to enter into this Amendment, Borrower hereby represents and warrants to
the other parties as to itself, and each of the Servicers hereby represents and
warrants to Administrator and Lender as to itself, that (i) each of its
representations and warranties set forth in Article VIII of the Agreement is
true and correct on and as of the date hereof, (ii) no Significant Event or
Unmatured

 

2

 



 


--------------------------------------------------------------------------------



 

Significant Event has occurred and is continuing or shall exist after giving
effect to this Amendment, and (iii) no Servicer Event of Default has occurred
and is continuing or shall exist after giving effect to this Amendment.

3.            Conditions Precedent. This Amendment shall become effective as of
the date first above written (the “Effective Date”) when:

3.1          Administrator shall have received counterparts hereof duly
authorized and executed by each of the parties hereto.

3.2          Administrator shall have received each of the other documents and
opinions listed on Exhibit A hereto.

3.3          Administrator shall have received from Borrower, payment, in full,
in cash, of an amendment fee equal to $125,000.

4.            Continuing Effect. Except as expressly amended above, the
Agreement remains unaltered and in full force and effect and is hereby ratified
and confirmed.

5.            Binding Effect. This Amendment shall become effective when it
shall have been executed and delivered by each of the parties hereto and
thereafter shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns.

6.            Expenses. Borrower agrees to pay all reasonable costs and expenses
incurred by Lender and Administrator in connection with the preparation,
execution, delivery, administration and enforcement of, or any breach of this
Amendment, including without limitation the reasonable fees and expenses of
counsel.

7.            GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
THE CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW)).

8.            Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

3

 



 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

ARNOLD TRANSPORTATION SERVICES, INC.

 

By: /s/ Ray M. Harlin                                          
                    

Name: Ray M. Harlin

Title:

Secretary

 

 

TOTAL LOGISTICS INC.

 

By: /s/ Terry Thornton                                          
                  

Name: Terry Thornton

Title:

Secretary

 

 

TOTAL TRANSPORTATION OF MISSISSIPPI LLC

 

By: /s/ Terry Thornton                                          
                  

Name: Terry Thornton

Title:

Secretary

 

 

XPRESS RECEIVABLES, LLC

 

By: /s/ Ray M. Harlin                                          
                    

Name: Ray M. Harlin

Title:

Manager

 

 

U.S. XPRESS, INC.

 

By: /s/ Ray M. Harlin                                          
                    

Name: Ray M. Harlin

Title:

Assistant Secretary

 

 

 

 

4

 



 


--------------------------------------------------------------------------------



 

 

XPRESS GLOBAL SYSTEMS, INC.

 

By: /s/ Ray M. Harlin                                                   

Name: Ray M. Harlin

Title:

Assistant Secretary

 

 

5

 



 


--------------------------------------------------------------------------------



 

 



THREE PILLARS FUNDING LLC

 

By: /s/ Doris J. Hearn                                                   

Name: Doris J. Hearn

Title: Vice President

 

 

6

 



 


--------------------------------------------------------------------------------



 

 

SUNTRUST CAPITAL MARKETS, INC., AS ADMINISTRATOR

 

By: /s/ Michael G. Maza                                

Name: Michael G. Maza

Title: Managing Director

 

 

7

 



 

 

 